        Case 1:18-cv-01388-TSC Document 87 Filed 02/05/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                )
AFGHAN AND IRAQI ALLIES UNDER )
SERIOUS THREAT BECAUSE OF THEIR )
FAITHFUL SERVICE TO THE UNITED )
STATES, ON THEIR OWN AND ON     )
BEHALF OF OTHERS SIMILARLY      )
SITUATED,                       )
                                )
          Plaintiff,            )
                                )
     v.                         )                  Civil Action No. 18-cv-01388 (TSC)
                                )
MICHAEL R. POMPEO, et. al.,     )
                                )
          Defendants.           )
                                )

                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the court hereby

DENIES Defendants’ Motion for Reconsideration (ECF No. 79).



Date: February 5, 2020


                                         Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                            1
